Appeal by the defendant from a judgment of the County Court, Suffolk County *817(Mullen, J.), rendered January 6, 2004, convicting him of sexual abuse in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish the elements of the crimes is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20-21 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s contentions that (1) the court erred in allowing testimony concerning the complainant’s condition after the alleged crimes and her attempt at suicide on the grounds of bolstering and inadmissibility, (2) the indictment illegally added a count not contained in the felony complaint, and (3) prosecutorial misconduct during summation require reversal, are also unpreserved for appellate review. His remaining contentions are without merit. Schmidt, J.P., Crane, Spolzino and Covello, JJ., concur.